—Order and judgment (one paper), Supreme Court, New York County (Diane Lebedeff, J.), entered November 28, 2001, after a nonjury trial, which awarded plaintiff damages in the total sum of $15,443.32, unanimously affirmed, with costs.
*285The trial evidence, fairly interpreted, permitted the trial court to conclude that defendant breached its contract with plaintiff, a painting subcontractor. In so doing, defendant frustrated plaintiff’s capacity to complete its contractual obligations. No reason has been set forth by defendant to disturb the trial court’s findings of fact, particularly since they rest, in large measure, on considerations relating to the credibility of witnesses (see, 300 E. 34th St. Co. v Habeeb, 248 AD2d 50, 54-55). In view of defendant contractor’s wrongful termination of the parties’ contract prior to completion, plaintiff was accordingly entitled to recover in quantum meruit for the value of the work performed (cf., Knoll v Cape Cod Sea Food Rest., 35 AD2d 976, affd 35 NY2d 917). The proof of defendant contractor’s acceptance of plaintiffs services and of the reasonable value of those services was sufficient to support the award in plaintiffs favor.
We have considered defendant-appellant’s remaining arguments and find them unavailing. Concur—Nardelli, J.P., Saxe, Ellerin, Wallach and Lerner, JJ.